IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 49107

 STATE OF IDAHO,                                 )
                                                 )    Filed: December 5, 2022
        Plaintiff-Respondent,                    )
                                                 )    Melanie Gagnepain, Clerk
 v.                                              )
                                                 )    THIS IS AN UNPUBLISHED
 JOHN DAVID EASTIS,                              )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
        Defendant-Appellant.                     )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Washington County. Hon. Susan E. Wiebe, District Judge.

       Judgment of conviction for possession of a controlled substance, vacated and case
       remanded.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Andrew V. Wake, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

LORELLO, Chief Judge
       John David Eastis appeals from his judgment of conviction for possession of a controlled
substance. We hold that, based on a change in the law following the district court’s decision, the
district court erred in denying the motion to suppress. Accordingly, we vacate the judgment of
conviction and remand this case for further proceedings consistent with this opinion.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       An officer initiated a traffic stop of a car driven by Eastis and began writing a citation for
driving without privileges. After a second officer arrived and “took over” writing the citation, the
first officer used his drug dog to conduct a free-air sniff of the car’s exterior. The district court
found that the dog “gave a ‘half-sit’ alert and stood up on the driver’s door” and that the dog’s


                                                 1
nose “briefly entered the vehicle, but only slightly.” The first officer searched the car and found a
backpack containing methamphetamine and heroin.
       The State charged Eastis with aiding and abetting trafficking in heroin, possession of
methamphetamine, and driving without privileges. Eastis moved to suppress evidence obtained
from the traffic stop and argued the search was unlawful because the first officer “facilitated the
drug dog sticking its nose inside the car window.”1 The district court denied the motion, finding
that the drug dog’s actions “were instinctual and not encouraged or facilitated” by the first officer
and, thus, “the dog’s actions did not constitute a search.” Eastis entered a conditional guilty plea
to possession of a controlled substance, I.C. § 37-2732(c)(1), reserving the right to appeal the
denial of his motion to suppress. As part of the plea agreement, the State dismissed the remaining
charges. Eastis appeals.
                                                 II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a motion
to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Eastis notes the district court relied on case law which changed after the district court’s
decision and asserts that, based on the new case law, the entry of the dog’s nose into the car
constituted a search. Eastis further asserts the officers lacked probable cause for this search. The
State responds that Eastis failed to preserve his arguments premised on the new case law and that,



1
        Eastis raised other bases for suppression but, on appeal, does not challenge the district
court’s resolution of those bases.

                                                 2
if there is error, he invited the error by relying on now-overruled case law in his motion to suppress.
The State further responds that, if the dog’s actions constituted a search, this Court should remand
the case for the district court to determine whether there was probable cause for the search.
Because the district court erred in denying the motion to suppress, we vacate Eastis’s judgment of
conviction and remand for further proceedings.
       In its order denying Eastis’s motion to suppress, the district court relied on an opinion from
this Court holding that a drug dog’s entry into a vehicle is not a search for purposes of the Fourth
Amendment when the entry was instinctual and not facilitated by the officer. See State v. Randall,
Docket No. 46893 (Ct. App. Aug. 13, 2020), rev’d, 169 Idaho 358, 496 P.3d 844 (2021). After
the district court’s order and while this appeal was pending, the Idaho Supreme Court decided
Randall on further review and “reject[ed] the instinctive entry rule.” Randall, 169 Idaho at 367,
496 P.3d at 853. In its place, the Idaho Supreme Court held that a dog’s entry into a vehicle is a
search if the entry was “a trespass by the government” and the trespass was “for the purpose of
obtaining information.” Id. at 368, 496 P.3d at 854. On the same day it decided Randall, the Idaho
Supreme Court issued an opinion that rejected a “de minimis exception” and held that, “when a
law enforcement drug dog intrudes, to any degree, into the interior space of a [vehicle] during a
drug sniff, without express or implied consent to do so, a search has occurred under the Fourth
Amendment.” State v. Howard, 169 Idaho 379, 382-83, 496 P.3d 865, 868-69 (2021), cert. denied,
___ U.S. ___, ___ S. Ct. ___ (Oct. 3, 2022).
       Eastis argues that, based on the Idaho Supreme Court’s opinions in Randall and Howard,
the district court erred in concluding that the entry of the dog’s nose into the car was not a search.
The State does not dispute that application of these opinions establishes error in the district court’s
order but asserts that “Eastis has abandoned the argument he made below and is making an
unpreserved argument on appeal.” The State notes that, in Eastis’s briefing to the district court,
he argued that the first officer facilitated the dog’s entry into the car. According to the State,
Eastis’s argument on appeal (that the dog’s entry was a search regardless of whether it was
facilitated by the first officer) is unpreserved because it was not raised below. Generally, issues
not raised below may not be considered for the first time on appeal. State v. Fodge, 121 Idaho
192, 195, 824 P.2d 123, 126 (1992). However, the specific legal arguments in support of a position
may evolve, including when the argument on appeal focuses only on the appropriate legal standard


                                                  3
to be used. State v. Garnett, 165 Idaho 845, 847, 453 P.3d 838, 840 (2019). Refined issues on
appeal are acceptable if a party’s position on an issue before a trial court remains the same on
appeal. State v. Wilson, 169 Idaho 342, 346, 495 P.3d 1030, 1034 (2021). Eastis’s argument to
the district court relied on this Court’s Randall opinion that adopted a legal standard later
superseded by the Idaho Supreme Court’s opinions in Randall and Howard. The issue raised by
Eastis and his position on the issue (that the dog’s conduct constituted a search) has remained the
same. The evolution in his argument on appeal merely reflects the intervening change in the legal
landscape.   Cf. Griffith v. Kentucky, 479 U.S. 314, 328 (1987) (applying newly declared
constitutional rule to criminal case pending on direct review); State v. Frederick, 149 Idaho 509,
515, 236 P.3d 1269, 1275 (2010) (applying newly declared constitutional rule to criminal case
pending on direct review). Consequently, Eastis’s argument on appeal is preserved.
       The State next asserts that Eastis invited the error by premising his arguments to the district
court on the legal standard articulated in this Court’s Randall opinion. The doctrine of invited
error applies to estop a party from asserting an error when that party’s conduct induces the
commission of the error. State v. Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App. 1993).
The purpose of the doctrine is to prevent a party who caused or played an important role in
prompting the trial court to take action from later challenging that decision on appeal. State v.
Barr, 166 Idaho 783, 786, 463 P.3d 1286, 1289 (2020). Here, the action taken by the district court
was to deny Eastis’s motion to suppress. Although his argument to the district court relied on a
legal standard that was later superseded, he did not invite the district court to deny his motion
based on application of that legal standard. Because Eastis did not invite the district court’s action,
he did not invite the error. Cf. State v. Gardner, 169 Idaho 90, 101, 491 P.3d 1193, 1204 (2021)
(holding that invited error doctrine precluded appellant from arguing that curative instruction
compounded State’s error because appellant requested the instruction).
       Turning to the merits of Eastis’s argument, we hold that the entry of the dog’s nose into
the car during the second sweep was a search for purposes of the Fourth Amendment. Cf. Howard,
169 Idaho at 382, 496 P.3d at 868 (holding that a search occurred when a drug dog’s “nose entered
the car and the entry was momentary” while conducting an otherwise exterior sniff of the car).
The district court erred in holding otherwise. Because this was a search, the officers needed
probable cause to search the vehicle based on the facts known to the officers prior to the entry of


                                                  4
the dog’s nose into the car. See Randall, 169 Idaho at 369, 496 P.3d at 855 (holding that, once a
drug dog’s entry is determined to be a search, the “proper inquiry is whether [law enforcement]
had probable cause to believe illegal drugs were in [the suspect’s] car before” the drug dog entered
the vehicle). Pursuant to the automobile exception, a warrantless search of a vehicle is authorized
when there is probable cause to believe the vehicle contains contraband or evidence of criminal
activity. United States v. Ross, 456 U.S. 798, 824 (1982); State v. Smith, 152 Idaho 115, 120, 266
P.3d 1220, 1225 (Ct. App. 2011). When a reliable drug dog indicates a lawfully stopped vehicle
contains the odor of controlled substances, the officer has probable cause to believe drugs are in
the vehicle and may search the vehicle without a warrant. State v. Tucker, 132 Idaho 841, 843,
979 P.2d 1199, 1201 (1999); State v. Gibson, 141 Idaho 277, 281, 108 P.3d 424, 428 (Ct. App.
2005). The lack of a “trained alert,” however, does not necessarily show the “absence of probable
cause.” Howard, 169 Idaho at 384, 496 P.3d at 870. Instead, probable cause may arise based on
a drug dog’s behavior prior to entering a vehicle. See id. at 383, 496 P.3d at 869.
       The State asserts that the “district court’s order strongly suggests a finding that there was
probable cause to search the vehicle prior to the dog’s alleged entry” and requests that we remand
“to permit the district court to squarely address the highly fact[-]intensive question whether there
was probable cause.” As the State notes, the district court found that the first officer “testified that
a ‘half-sit’ is a final alert for purposes of drug detection.” The district court also found that the
drug dog “gave a ‘half-sit’ alert and stood up on the driver’s side door, briefly placing her nose
slightly inside the open window.” According to the district court, “this constituted a positive alert.”
Given the context, it is ambiguous whether “this” refers to the half-sit alert alone or in conjunction
with the drug dog’s other actions. We also note that interpreting the district court’s order as finding
that the “half-sit” was a final alert by itself is in conflict with the first officer’s acknowledgement
that the drug dog “had to enter into the vehicle in order to give [the first officer] that final alert.”
We need not resolve the ambiguity because, even if the district court found that there was no final
alert until the drug dog’s entry, the absence of a final alert does not necessarily negate probable
cause. See id. at 384, 496 P.3d at 870.
       Regarding the drug dog’s behavior prior to entry, Eastis acknowledges the district court
found that the drug dog was “in odor.” Eastis does not challenge this finding on appeal and, thus,
we defer to it. According to the first officer, when the drug dog “is in the odor,” the drug dog’s


                                                   5
ears, tail, and sniffing pattern will change. Based on observing these changes in the drug dog’s
behavior, the first officer opined that the drug dog had smelled an illegal substance prior to entering
the car.
           The officer then took steps to ascertain the location of the odor. As Eastis notes, the first
officer testified that, prior to the drug dog’s entry, the first officer “had no idea whether the odor
was coming from within, inside the vehicle or maybe a compartment on the outside of the vehicle
or somewhere else around the vehicle.” The first officer also acknowledged that, prior to the drug
dog’s entry, the dog’s behavior was “not sufficient for [the first officer] to determine there was a
positive alert that would allow [him] to search the vehicle.” These beliefs, however, are not
determinative because an officer’s “subjective belief is not relevant to a probable cause
determination.” Id. at 384, 496 P.3d at 870. The question is whether the facts known to the officer,
viewed objectively, gave rise to probable cause. State v. Williams, 162 Idaho 56, 66, 394 P.3d 99,
109 (Ct. App. 2016).
           Because probable cause is a question of law, an appellate court may determine for the first
time on appeal whether there was probable cause to search a vehicle prior to a drug dog’s entry.
See, e.g., Randall, 169 Idaho at 369, 496 P.3d at 855; Howard, 169 Idaho at 383, 496 P.3d at 869.
However, such a determination on appeal is not appropriate when there has been an intervening
change in the law (as is the case here) and when the trial court’s application of the prior law
“resulted in insufficient factual development.” State v. Miramontes, ___ Idaho ___, ___-__, 517
P.3d 849, 855-56 (2022). In that scenario, the case should be remanded for the trial court to
consider whether additional factual findings relevant to the new legal standard are warranted. See
id.; see also Randall, 169 Idaho at 369, 496 P.3d at 855 (holding that there was no “evidence in
the record on which to base a finding of probable cause” in part because the canine officer failed
“to explain why [a drug dog’s] behavior was an objectively reliable indication that narcotics were
present”). Here, based on the record, the district court could find additional facts that bear on
whether there was probable cause to search prior to the drug dog’s entry. For instance, the first
officer testified that there was a breeze at the time, blowing in a certain direction, which came in
and out of the car. According to the officer, the path of the wind explained how the drug dog “was
able to get into [the] odor.” In addition, the first officer’s bodycam shows the car’s location and
the area around the car. The presence or absence of possible alternative sources for the odor could


                                                    6
be relevant to the probable cause determination. Because there could be additional findings
relevant to probable cause, we remand this case to the district court to make any such findings in
the first instance. We express no opinion on what the additional findings should be, if any, or
whether there was probable cause for the search. Those are questions for the district court to decide
on remand.
                                                 IV.
                                          CONCLUSION
       Under the Idaho Supreme Court’s decision in Randall, issued after the district court’s
decision in this case, the momentary entry of the drug dog’s nose into the open window of the
vehicle was a search for purposes of the Fourth Amendment. Thus, Eastis’s suppression motion
should not have been denied on the basis that it was not a search. However, the district court is in
the best position to determine whether there was probable cause for the search prior to the dog’s
entry. Therefore, Eastis’s judgment of conviction is vacated and the case is remanded for further
proceedings consistent with this opinion.
       Judge GRATTON, CONCURS.
       Judge BRAILSFORD, CONCURRING IN PART AND DISSENTING IN PART.
       I concur with the majority opinion’s conclusion that Eastis preserved for appeal the issues
of whether the drug dog’s entry into the vehicle constituted a warrantless search and whether
probable cause existed for that search. Further, I concur the legal standards articulated in the Idaho
Supreme Court’s decisions in State v. Randall, 169 Idaho 358, 496 P.3d 844 (2021), and State v.
Howard, 169 Idaho 379, 496 P.3d 865 (2021), cert. denied, ___ U.S. ___, ___ S. Ct. ___ (Oct. 3,
2022), which were issued during the pendency of Eastis’s appeal, apply to resolve these issues.
Finally, I concur the entry of the dog’s nose into the vehicle constituted a warrantless search. See
Howard, 169 Idaho at 382, 496 P.3d at 868 (concluding no de minimis exception exists for degree
of dog’s intrusion).
       I dissent, however, from the majority’s conclusion that a remand is necessary to determine
whether probable cause existed for the search, and I would conclude the State failed to meet its
burden to show probable cause. Whether probable cause exists is a question of law reviewed de
novo on appeal with deference given to the trial court’s factual findings if supported by substantial
evidence. Id. at 383, 496 P.3d at 869. During the suppression hearing, the canine-handling officer


                                                  7
acknowledged that the drug dog “is trained to get her nose as close to the odor as possible”; the
officer “had no idea” before the dog entered the vehicle whether the odor’s source was from “inside
the vehicle” or “somewhere else around the vehicle”; and before the dog’s entry into the vehicle,
the dog’s behavior was “not sufficient for [the officer] to determine there was a positive alert that
would allow [him] to search the vehicle.” The officer’s candid acknowledgments show a lack of
objective facts necessary to conclude probable cause existed to search the vehicle before the dog’s
entry into the vehicle.
       Further, I would conclude substantial evidence does not support the district court’s factual
findings suggesting that the drug dog’s behavior before her entry into the vehicle provided
objective evidence of probable cause based on a trained alert to illegal drugs. Specifically, I would
conclude that substantial evidence does not support the district court’s findings that the dog “gave
a ‘half-sit’ alert” before entering the vehicle and that the canine-handling officer “testified that a
‘half sit’ is a final alert for purposes of drug detection.” Distinct from these findings, the officer
did not testify about a “half-sit alert.” Rather, he testified generally about the dog’s behavior
showing a “half final response”:
               So, like I said, [the dog] is trained to try to get her nose as close to that
       source as possible.
               When [the dog] is in a difficult situation where she knows the drugs are
       either inside the vehicle like that or they are up where she can’t get to them, she
       will kind of give a half final response, which is she will kind of sit and just give me
       that look.
(Emphasis added).
       The canine-handling officer, however, did not testify that the drug dog gave a “half final
response” before entering the vehicle in this case. Further, a review of the officer’s body camera
video, admitted during the suppression hearing, neither shows the dog sitting (either halfway or
otherwise) nor looking at the officer before the dog stands on her hind legs, puts her paws on the
vehicle, and sticks her nose into the vehicle’s window. Accordingly, the video does not show the
dog giving a “half final response” indicated by sitting and looking at the officer, as the officer
described in his testimony. For these reasons, I would conclude the State failed to meet its burden
to establish probable cause. See id. at 384, 496 P.3d at 870 (noting absence of “trained alert” is
not “ipso facto an absence of probable cause”).



                                                  8